DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 2 February 2022. It is noted that this application benefits from Provisional Patent Application Serial No. 62/923,164 filed 18 October 2019. The Information Disclosure Statement (IDS) filed 12 November 2021 has been entered and considered. Claims 1, 6, 8-10, and 17-20 have been amended. Claims 1-20 are pending.


Response to Remarks/Amendment

[3]	Applicant's remarks filed 2 February 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

[i]	Applicant’s remarks directed to previous rejection of pending claim(s) 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action mailed 30 September 2021 have been fully considered and are persuasive. 

Specifically, Applicant’s amendments to claims 8-9, 17-18, and 19-20 omit the previously recited “single interface” and clarify that the user accesses the design-time and run-time functions through an interface, generally. Applicant’s remarks clarify that the “interaction” between the run-time and design-time environments constitutes the result of steps 1-4 of the design-time functions being transferred to the run-time environment as disclosed in paragraph [0028] of the Specification as Published considered with Fig. 4. Examiner appreciates the clarification. The rejection 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been overcome and is withdrawn.   
  
[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103 have been fully considered and are moot in light of newly added grounds of rejection responsive to the amendments to the subject claims.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[4]	Claims 1-7 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (United States Patent Application Publication No. 2021/0110345) in view of Kadakia et al. (United States Patent Application Publication No. 2021/0117302) and further in view of United States Patent Application Publication No. 2020/0348964).
 
With respect to (currently amended) claim 1, Iyer et al. disclose a method for a workload management and automation service between Robotic Process Automation (RPA) for Business Process Management (BPM) and RPA bot engine technology, the method comprising:  executing a workflow design-time using a Representational State Transfer (REST) Application Programing Interface (API) (Iyer et al.; paragraphs [0026] [0032] [0048]-[0052]; See at least workflow designer/developer suite. See further presentation layer is an REST API including setting and 

With respect to “receiving a request for the work” and “sending a response to the request for the work after executing the workflow using the request/response API”, while Iyer et al. disclose a REST API utilized in the design/development process and further specify that the API inputs direct the execution of the workflow by “conductor”, i.e., “runtime”, Iyer et al. fail to provide an 

However, as evidenced by Kadakia et al., it is well known in the art to provide a conductor, i.e., runtime, which includes functionality of receiving a request to start or stop a workflow from a user (Kadakia et al.; paragraphs [0032] [0053]-[0055]; See at least user requests and commands to start/stop workflows and robots). Kadakia et al. further disclose use of the API to monitor and send and receive notifications (Kadakia et al.; paragraphs [0032] [0034] [0053]-[0056]; See at least notification/responses to user based on status and completion of task segments in the workflow).

Claim 1 has been amended with respect to the previously recited “...scheduling the workflow...” step to further specify “...scheduling the workflow in a plurality of operating environments, the scheduling being based on the execution affinities, the dependencies, and the completion criteria of the workflow, and one or more events associated with at least one of the plurality of operating environments...”.

With respect to these elements, Iyer et al. disclose an RPA workflow scheduling process which includes robotic and manual events (Iyer et al.; paragraph [0036]). Iyer et al. further indicate that the distributed executing robots implementing tasks and functions of the workflow are debugged for all robot types by an executable designer and Iyer et al further specify that this process includes automating processes across various systems, which Examiner notes are reasonably considered to distinct/different operating environments (Iyer et al.; paragraphs [0036]-[0037]). 

However, as evidenced by Anand et al., it is well-known to the automated workflow art to include in a scheduling process triggering and sequencing of tasks across different operating environments such that robotic participants requiring operation in disparate operating environments are assigned tasks (Anand et al.; paragraphs [0024] [0036]-[0037] and [0041]; See at least workflow scheduling across different operating environments and adaptation to execute bots operating/coded in different languages, i.e., a plurality of operating enivroments).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the API-driven conductor, i.e., runtime, features of Iyer et al. by further including a request/response function to initiate workflows and workflow actions and further to provide notifications of completion status to users as taught by Kadakia et al. The instant invention is directed to a system and method for designing and executing RPA workflows. As Iyer et al. disclose the use of and API-driven conductor to control execution of workflows in the context of a system and method for designing and executing RPA workflows and Kadakia et al. similarly discloses the utility of an API-driven conductor further including a user initiating workflows and activities via a request and receiving responses from the system at different completion states in the context of a system and method for designing and executing RPA workflows, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification 

Regarding the combination that further includes Anand et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the scheduling conductor, i.e., runtime, features of Iyer et al. by further including specific adaptations of the scheduling process to accommodate robotic participants operating in distinct environments as taught by Anand et al. The instant invention is directed to a system and method for designing and executing RPA workflows. As Iyer et al. disclose scheduling of workflows employing robots of distinct coding environments in the context of a system and method for designing and executing RPA workflows and Anand et al. similarly discloses adapting an RPA-workflow scheduling processes to accommodate robotic participants operating in distinct environments in the context of a system and method for designing and executing RPA workflows, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of maximizing efficiencies gained though automation by improving the scalability of costs associated with executing RPA workflows utilizing robotic participants executing in disparate operating environments (Anand et al.; paragraph [0004]).

With respect to claim 3, Iyer et al. fail to disclose setting a priority for a workflow.

However, Kadakia et al. disclose wherein the workflow run-time further comprises: receiving a priority request for the work; and executing the workflow based on the priority request for the work (Kadakia et al.; paragraphs [0052] [0053]; See at least user defines priority for the workflow in the design).

Regarding claim 3, the conclusions of obviousness and rationale to modify as applied above to claim 1 are applicable to claim 3 and are herein incorporated by reference. With respect to claim 4, Iyer et al. disclose a method wherein the workflow design-time further comprises: sending, to a user, the scheduling of the workflow based on the execution affinities, the dependencies, and the completion criteria of the workflow (Iyer et al.; paragraphs [0026] [0029]; See at least delivery of sequence and predicted or suggested sequences to the user); 

With respect to claims 5-6, while Iyer et al. disclose notifications functionality and further include execution of workflows by a conductor component, Iyer et al. are silent with respect to requests and response during runtime. However, with respect to claim 5, Kadakia et al. disclose a method wherein the workflow run-time further comprises: receiving a return response based on the sending the response to the request for the work, the return response including response data (Kadakia et al.; paragraphs [0052]-[0054]; See at least system send notification to user requiring input from the user based on a completion state of the workflow). With respect to claim 6, Kadakia et al. disclose a method wherein the response data the return response comprises specific parameters required for the workflow design-time for executing a computer resource (Kadakia et al.; paragraphs [0052]-[0056]; See at least notifications for approval or validation required from the end user. The approval or validation subsequently triggers specific workflow processes, i.e., executes a computer resource, responsive to the user input). 
With respect to claim 7, Kadakia et al. disclose a method wherein the workflow design-time further comprises: updating the scheduling the workflow based on the specific parameters required for the workflow design-time (Kadakia et al.; paragraphs [0052]-[0056]; See at least response from workflow design executed based on user response), the specific parameters required for the workflow design-time being used as an input for the workflow design-time (Kadakia et al.; paragraphs [0042] [0043]; See at least user inputs define sequences which are compiled during design to create long running workflows).

Regarding claims 5-7, the conclusions of obviousness and rationale to modify as applied above to claim 1 are applicable to claims 5-7 and are herein incorporated by reference.

Claims 10-16 substantially repeat subject matter addressed above with respect to method claims 1-7 as directed to the enabling system. With respect to these elements, Iyer et al. disclose enabling the disclosed method employing analogous systems and executable instructions. Accordingly, claims 10-16 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 1-7.



  
With respect to claims as presented by amendment 8 and 9, while both Iyer et al. and Kadakia et al. disclose a designer function, i.e., design time, and a conductor function, i.e., run time, residing in the same software suite, and both further disclose interfaces for interaction with the design and run components, neither specify that a single interface is applied in which user credentials enable access to both functions.

However, as evidenced by Parimelazhagan et al., it is well-known in the art to provide both workflow design and run functions in a single unified software package and it is further well-known to provide authentication to both accessed through a common interface (Parimelazhagan et al.; paragraphs [0029] [0081] [0082]; See at least developer and control component including “runner” accessed and authenticate through a common interface)   

With respect to claim 8, Parimelazhagan et al. disclose a method further comprising displaying the executing the workflow design-time and the executing the workflow run-time in real-time via a single graphical user interface (Parimelazhagan et al.; paragraphs [0029] [0081] [0082]; See at least developer and control component including “runner” accessed and authenticate through a common interface).
With respect to claim 9, Parimelazhagan et al. disclose a method further comprising: receiving user credentials from a user; and based on the user credentials, authenticating the user for both the workflow design-time and the workflow run-time, wherein the user accesses both the workflow design-time and the workflow run-time via the single graphical user interface (Parimelazhagan et al.; paragraphs [0029] [0081] [0082]; See at least developer and control component including “runner” accessed and authenticate through a common interface).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the design and conductor interfaces of Iyer et al. by further including a unified interface having complete and partial authentications as taught by Parimelazhagan et al. The instant invention is directed to a system and method for designing and executing RPA workflows. As Iyer et al. disclose the use of interfaces to access both design and execution functions context of a system and method for designing and executing RPA workflows and Parimelazhagan et al. similarly disclose the utility of a unified interface having complete and partial authentications in the context of a system and method for designing and executing RPA workflows, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing an efficient design and execution environment while maintaining authentication controls for instances in which a user may need both or only one of design and execution functions (Parimelazhagan et al.; paragraph [0082]).

Claims 17-18 and 19-20 as presented by amendment substantially repeat subject matter addressed above with respect to claims 8-9 as directed to the enabling system and computer-executable instructions. With respect to these elements, Iyer et al. disclose enabling the disclosed method employing analogous systems and executable instructions. Accordingly, claims 17-18 and 19-20 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 8-9.

Conclusion
[6]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Gupta et al., COGNITIVE ROBOTIC PROCESS AUTOMATION, United States Patent Application Publication No. 2021/0004711, paragraphs [0035]-[0036] and [0101]-[0104]: Relevant Teachings: Gupta et al. discloses a system and method which utilizes a knowledge graph of processes to schedule and execute RPA workflows. The system further recognizes disparate programming structures associated with robotic operators implementing aspect of the workflow and applies adapters during scheduling and execution to accommodate the environmental distinctions. 
Mejias, HELATHCARE WORKFLOW SYSTEM, United States Patent Application Publication No. 2017/0372442, paragraphs [0069]-[0070] [0076]-[0078]: Relevant Teachings: Mejias discloses a system and method for robotic process automation which includes scheduling across multiple robotic operators  and provides for specialized configuring of the workflow to accommodate disparate environmental states.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683